Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Each independent claim identifies the uniquely distinct features:
regarding claim 1: in response to determining that a second communication received from the first switch device indicates that a second port that is included on the first switch device and that is coupled to a second member link that is included in the plurality of member links has a second FCoE pinning configuration, and that the first switch device is in a willing mode that indicates the first switch device is willing to update the second FCoE pinning configuration: determine whether a mismatch exists between the first FCoE pinning configuration and the second FCoE pinning configuration; and forward, in response to determining that no mismatch exists between the first FCoE pinning configuration and the second FCoE pinning configuration, FCoE type traffic via the first port;
regarding claim 11: in response to determining that a second communication received from the switch device indicates that a second port that is included on the switch device and that is coupled to a second member link that is included in the plurality of member links has a second FCoE pinning configuration, and that the switch device is in a willing mode that indicates the switch device is willing to update 
regarding claim 16: in response to determining that a second communication received from the second switch device indicates that a second port that is included on the second switch device and that is coupled to a second member link that is included in the plurality of member links has a second FCoE pinning configuration, and that the second switch device is in a willing mode that indicates the second switch device is willing to update the second FCoE pinning configuration: determining whether a mismatch exists between the first FCoE pinning configuration and the second FCoE pinning configuration; and forwarding, in response to determining that no mismatch exists between the first FCoE pinning configuration and the second FCoE pinning configuration, FCoE type traffic via the first port.
The closest prior art, of record, (See PTO-892) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.